tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear this is a final adverse determination_letter with regard to your status under sec_501 of the internal_revenue_code you are a subordinate organization included in group exemption number the parent organization was granted tax exempt status as an organization described in sec_501 of the code in may 19xx the primary activity of org org is the operation a commercial bar open to the general_public the current officer and owner the intent to generate profits all assets and net_earnings of org belong to created org with members of org do not have a common fraternal bond org is not a domestic fraternal society operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes the organization does not qualify for exemption under sec_501 of the internal_revenue_code consequently the organization’s exempt status is revoked effective april 20xx you have agreed to the revocation of your exempt status by signing form 6018-a you are required to file forms with the appropriate service_center for the tax periods beginning on and after april 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at not toll-free if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations cesty ki - a qa tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations ms dal commerce street tx dallas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in the event of revocation you will be required to file if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if a you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein march 20xx legend org organization name president cco co xx date state state president co-1 co-1 issue whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 facts org hereinafter org whose employer_identification_number is was incorporated in the state of state org was recognized as an organization exempt from federal_income_tax as described in sec_501 under the group ruling number org operated a bar named co in chapter sec_311 of the state revised statutes liquor control law in order for a licensee to sell intoxicating liquor outside city limits a licensee must meet certain provisions such as having obtained an exemption from the payment of federal income taxes as provided in sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 or sec_501 of the united_states internal_revenue_code of as amended in any incorporated city having a population of less than big_number inhabitants as determined by the last decennial census under the provisions and methods set out in this chapter also in chapter sec_311 of the state revised statutes liquor control law states that an organization can obtain a license to sell liquor by the drink if at least of the gross_income of which is derived from the sale of prepared meals or food consumed on such premises or which has an annual gross_income of at least dollar_figure from the sale of prepared meals or food consumed on such premises before forming org the officer president had operated the bar that was able to sell beer only to attract more customers president would like to obtain liquor license for her bar the officer was sure that her bar was unable to meet food sale requirements so the only option she had to obtain the liquor license is to become a tax exempt_organization she knew about co-1 from the bars around that were co-1 subordinates the officer got the co-1 national headquarters’ contact information from the bar where her son worked the officer called co-1 national headquarters to ask about the information on how to apply requirements to become a co-1 subordinate and how to maintain the status of co-1 subordinate the parent organization's constitution and bylaws state that co-1 purpose is to promote fellowship among all living beings respectfully to encourage the elimination of prejudice and help unify divergent groups in the overall interest of american democracy to orientate our youth with full knowledge of responsibilities as well as privileges of form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended march 20xx citizenship through the wisdom of our seniors to assist the underprivileged and well deserving by maintenance of sponsoring educational opportunities and by providing monetary grants and awards toward their wellbeing overall to fully support the effort of drug free america to encourage compassion for every fellow man woman and child in distress and or deserving to provide social clubs for members and guests for the purpose of fellowship and entertainment of its members to create and initiate new programs to assist the homeless battered and abandoned children the mentally retarded and the needy and well deserving for the purpose of their well-being requirements to become a co-1’s subordinate are as follows l start the chapter with members at annual dues of dollar_figure each by the seventh year of incorporation the subordinate is required to have members the dues will be split between the parent organization and subordinate for each membership sold after donate dollar_figure to other approved non-profit entities all donations must be verified by providing the co-1 national headquarters copies of canceled checks submitted for donations if donations are given to needy individuals subordinate must submit the name of the individual social_security_number date of birth address the reason for the donation and the amount of the donation conduct monthly meeting after president contacted the co-1 headquarters to ask for steps and the information to become a co-1 subordinate she received the package including the following material from the co- headquarters constitution and bylaws of co-1 m o v membership requirements instructions on how to prepare articles of incorporation state liquor control checklist prepared by co-1 national headquarters to help the organization prepare all necessary forms filed with division of liquor control to obtain liquor license the following information listed on the checklist k a m a n certificate of incorporation articles of incorporation copy after filed with the state secretary of states office property dwelling lease agreement bill of sales of inventory fixtures managing officers appointment form subordinate group authorized form_2 page tax exemption_letter receivable on payment of charter fees and membership dues form 886-a rev department of the treasury - internal_revenue_service page -2- department of the ‘lreasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended march 20xx ein article iii part of the articles of incorporation states that each co-1 post lodge will be committed to contribute dollar_figure each year to charity s of the post lodge choice these charities may be within the post’s own community verification of donations must be submitted to the co-1 national headquarters monthly to be placed in each post lodge file the officer did not change anything inside or outside of the bar when the bar was operated under org the old name of the bar co was still used by the organization the bar was open the general_public to meet the membership requirement the officer invited her customers to become members members were required to pay membership dues members were not required to pay sales_taxes for their drinks there is a complete lack of regalia or memorabilia specific to the co-1 either inside or outside the organization the organization is devoid of any rites or rituals specific to the co-1 culture when the meetings are held or when new members are recruited org has only one class of membership law internal_revenue_code sub sec_501 provides an exemption for domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits income_tax regulation sec_1_501_c_10_-1 provides that an organization will qualify for exemption under sec_501 if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes internal_revenue_code sec_501 provides an exemption from taxation for fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents revrul_81_117 1981_1_cb_346 states that an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended march 20xx name of taxpayer org ein benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 of the code revrul_73_165 c b 224a defines a fraternal beneficiary society order or association exempt under sec_501 as one that in addition to being operated in furtherance of fraternal purposes is so operated under the lodge_system or for the exclusive benefit of the members of a fraternity that is so operated under the lodge_system and has an established system for the payment to its members or their dependents of life sick accident or other_benefits there is no requirement that either the fraternal features or the insurance features predominate so long as both features are present in national union v marlow 374_f_775 a fraternal beneficial society was defined as one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that jn its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fraternity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan the court in 24_tc_891 reversed on other grounds 236_f2d_509 3rd cir concluded that an organization had not established its exemption as a fraternal beneficiary society because members lacked a common tie to qualify for the exemption an organization must be fraternal here only the active members comprising less than per cent of the total membership of the post had a common tie they of course had the bond of having formerly served in the polish army but approximately percent of the total membership of the post was social members who were not ex-members of the polish armed_forces and who had nothing in common with the active members or with each other an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization form 886-a rev department of the treasury - internal_revenue_service page -4- eaves form 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended march 20xx org ein 19_tc_240 provided that the requirement of common ties and objectives is not satisfied merely by a recitation of such purposes in the association's constitution or bylaws it is necessary that the stated purposes be implemented or accomplished by specific acts the tax_court denied exemption to an organization whose constitution called for among other things the promotion of civic enterprises in the community it engaged in no civic or charitable activities during the period under review the court in 2_f2d_367 e d mo stated that by the 'lodge system’ is generally understood as an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to ritual philadelphia and reading relief association 4_bta_713 held that where the sole motive in joining an organization is to receive insurance benefits and there are no lodges rituals ceremonies or regalia then there is no fraternal element present knights of columbus building association of stamford conn inc v united_states aftr 2d dc conn held that an organization that operated a bar and buffet that was utilized by nonmember community organizations was not operating with the exemption provisions and therefore was not exempt under sec_501 taxpayer’s position org consents to the proposed revocation government’s position org is not a domestic fraternal society because the members do not have a common tie or objective the only common bond between the members is their membership in org members of org do not have a common fraternal bond the members do not possess a similar calling avocation or profession and are not working in unison to accomplish any worthy objective or common cause rituals ceremonies and regalia that are evidence of fraternal activities are not found in org org has not been neither operating for religious charitable scientific literary educational and fraternal purposes nor devoting its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes the current officer president created org with the intent to generate profits all assets and net_earnings of org belong to the owner president org is not operating_under_the_lodge_system org is a member of the parent organization through the payment of dues and a charter fee the term membership dues implies that each member pays a fee for membership because they place a value on form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal revenuc service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended march 20xx ein their association with the organization and that there are rights privileges or benefits associated with membership the organization does not have a set meeting schedule and there are no rituals associated with the meetings the organization does not have a representative form of government because the members have no voice or voting rights in the business operation of the organization or the net_earnings the officers are not selected or elected by the membership during the year under audit although org donated dollar_figure month to some charities that does not make org meet the c requirements org is operating in a commercial manner which is not an exempt activity described under internal_revenue_code sec_501 conclusion in the case of org it is held that where the primary purpose or activity of the organization is the commercial manner in which the bar operates org is not a domestic fraternal society operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes the organization does not qualify for exemption under sec_501 of the internal_revenue_code consequently the organization’s exempt status is revoked effective april 20xx forms should be filed for the tax periods ending on and after march 20kx form 886-a rev department of the treasury - internal_revenue_service page -6-
